Name: Regulation (EEC) No 1627/75 of the Council of 26 June 1975 on imports of fresh lemons originating in Israel
 Type: Regulation
 Subject Matter: prices;  plant product;  trade;  taxation;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31975R1627Regulation (EEC) No 1627/75 of the Council of 26 June 1975 on imports of fresh lemons originating in Israel Official Journal L 165 , 28/06/1975 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 6 P. 0088 Greek special edition: Chapter 03 Volume 13 P. 0030 Swedish special edition: Chapter 3 Volume 6 P. 0088 Spanish special edition: Chapter 03 Volume 8 P. 0172 Portuguese special edition Chapter 03 Volume 8 P. 0172 REGULATION (EEC) No 1627/75 OF THE COUNCIL of 26 June 1975 on imports of fresh lemons originating in Israel THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Whereas Protocol 1 to the Agreement (2) between the European Economic Community and the State of Israel, signed on 11 May 1975, provides in Article 8 for tariff reductions on imports into the Community of fresh lemons originating in Israel ; whereas, during the period in which reference prices apply, the reduction is subject to observance of a price fixed on the internal market of the Community ; whereas detailed rules of application must be adopted to implement the system in question; Whereas the system proposed should form part of the common organization of the market in fruit and vegetables ; whereas, therefore, account should be taken of the provisions of Council Regulation (EEC) No 1035/72 (3) of 18 May 1972 on the common organization of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (4), and of the provisions adopted in application of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 This Regulation prescribes the detailed rules for applying the system of preferences provided for in Article 8 of Protocol 1 to the Agreement between the European Economic Community and the State of Israel - hereinafter referred to as "the Agreement" - in respect of fresh lemons originating in Israel and falling within subheading ex 08.02 C of the Common Customs Tariff. Article 2 1. In order that the conditions referred to in Article 8 (3) of Protocol 1 to the Agreement be met, the prices on representative Community markets recorded at, or converted to, the import/wholesale stage must, for a given product, be equal to or higher than the price defined in Article 3. The prices referred to in the first paragraph shall be taken into account after customs clearance and deduction of import charges other than customs duties - the charges being those used in calculating the entry price referred to in Regulation (EEC) No 1035/72. The price for the product in question may be calculated for Class I pursuant to the third indent, second subparagraph of Article 24 (2) of Regulation (EEC) No 1035/72. 2. The Commission shall calculate the amount to be deducted in respect of import charges other than customs duties, which are referred to in the third indent of Article 24 (3) or Regulation (EEC) No 1035/72 - in so far as prices notified to the Commission by Member States include these charges - so as to avoid any difficulties arising from the effect of these charges on entry prices which may vary according to origin. Accordingly, an average mean corresponding to the arithmetical mean between the lowest and the highest charges shall be taken into account for the calculation. The detailed rules for applying this paragraph shall be determined, as may be necessary, in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72. 3. The representative Community markets within the meaning of paragraph 1 are those used for recording the prices on the basis of which the entry price referred to in Regulation (EEC) No 1035/72 is calculated. Article 3 The price referred to in Article 2 (1) shall be equal to the reference price in force for that period plus the customs duties thereon for imports from third countries and a fixed charge of 1.20 units of account per 100 kilogrammes. Article 4 Where the prices referred to in Article 2 (1), after customs clearance and deduction of import charges other than customs duties, remain lower on the lowest priced representative Community markets than the price laid down in Article 3 for three consecutive market days, the customs duty in force for imports from third countries at the date of importation shall apply to that product. (1)Opinion delivered on 20.6.1975. (2)OJ No L 136, 28.5.1975, p. 3. (3)OJ No L 118, 20.5.1972, p. 1. (4)OJ No L 291, 28.12.1972, p. 147. This arrangement shall continue to apply until these prices on the lowest priced representative Community markets are found to be equal to or higher than the price laid down in Article 3 for three consecutive market days. Article 5 The Commission, on the basis of prices recorded on representative Community markets and notified by Member States, shall follow price trends regularly and record them in accordance with Article 4. The measures required for this purpose shall be adopted in accordance with the procedure laid down in Regulation (EEC) No 1035/72 for applying compensatory charges to fruit and vegetables. Article 6 Articles 23 to 28 of Regulation (EEC) No 1035/72 shall remain in force. Article 7 This Regulation shall enter into force on 1 July 1975. It shall apply until such time as the Agreement shall cease to have effect. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 1975. For the Council The President P. BARRY